DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, and 16-17 are rejected under 35 USC § 103 as being unpatentable over Bocking295 (Bocking, Andrew Douglas, et al., US 20130145295 A1) in view of Blair (Blair; Christopher Douglas, US 20140096033 A1. 
Regarding claim 1, Bocking295 discloses a method (Bocking295; see Abstract, [0011]), comprising: 
at an electronic device with a touch-sensitive surface and display (Bocking295 describes a handheld device, or electronic device containing a touch-sensitive display 118, also known as a touchscreen display, and shows a display surface; see Fig. 3, [0004], [0020]): 
within a messaging application: in response to receiving an action to compose a message, displaying a composition interface in the messaging application (Bocking295 describes a communication subsystem 104 receiving and sending a text message and an e-mail message; [0014], [0018]; Bocking295 describes displaying a notification indicating an incoming text message or an e-mail message; see [0024], [0027]; Bocking295 describes an application for opening or sending a message; see [0032]; Bocking295 describes a draft message in a composition window or screen; see [0064]); 
displaying, within the composition interface, a selectable user interface element that, when selected, changes notification rules for replies to the message (Bocking295 describes displaying an email message 2602 or other elements, such as a menu, a navigation element, a tab, or an overflow list in a composition window or screen; see [0064], [0084]; Bocking295 describes an icon, or a selection item 2704; see Fig. 27, [0069]; Bocking295 describes displaying a notification 2406 on a selectable icon 2404; see [0063]; Bocking295 describes discontinuing, turning off, deactivating, or disabling a notification, or changing a notification rule; see [0072]); 
detecting a set of inputs including a contact on the touch-sensitive surface at a location on the display corresponding to the selectable user interface element within the composition interface, the contact indicative of selection of the selectable user interface element (Bocking295 describes a gesture input, or detecting a touch as an input associated with a selection item; see [0020], [0037]; Bocking295 describes a touch at a location 2502 associated with an element of an email inbox; see Figs. 25-34, [0064]; Bocking295 describes an icon, or a selection item 2704; see Fig. 27, [0069]-[0071]; Bocking295 describes a detected touch highlighting a touched selection item; see [0022]); 
and in response to detecting the set of inputs including the contact on the touch-sensitive surface at the location on the display corresponding to the selectable user interface element within the composition interface, changing an appearance of the selectable user interface element within the composition interface to indicate the activation of a notification rule that a subsequently received message in a conversation thread corresponding to the message will trigger a conversation notification (Bocking295 describes displaying message notifications 502; see Fig. 5, [0027]; Bocking295 describes an icon, or a selection item 2704; see Fig. 27, [0069]-[0071]; Bocking295 describes displaying a notification 2406 on a selectable icon 2404; see [0063]; Bocking295 describes a display element of any suitable size, shape, color, and so forth; see [0071]; Bocking295 describes a selectable icon changing its appearance, or its position on or off the display; see [0096]; Bocking295 describes a detected touch highlighting a touched selection item; see [0022]). 
In the interest of compact prosecution this examination includes a narrower-than-claimed interpretation of more than one processor performing the method steps, leading to the conclusion that Bocking295 differs from the instant invention only in that Bocking295 does not appear to exclusively recite: more than one processor. 
However, in an analogous field of endeavor, Blair discloses an electronic device (Blair, disclosing an electronic device, or a means for presenting messages, such as an end-user computer system, a client computer, a network server or other server system, a mobile computing device, a tablet computing device, a mobile phone, a smartphone, a laptop, a consumer electronic device, a music player, a router, a switch, or any other suitable electronic device or combination thereof; see [0016], [0394]) containing
two or more processors (Blair, Fig. 25, discloses one or more processors 2503; see [0397]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Bocking295’s electronic device containing a display, a touch-sensitive surface, a memory storing program instructions, and a processor executing memory-stored instructions to detect a touch input, select and highlight a touched screen object, and change the touched screen object’s appearance, with Blair’s electronic device containing two or more processors, especially when considering the motivation to modify Bocking295 with Blair arising from the stated desire to provide a system and method for presenting messages, whether sent or received, in such a way that the reader can more quickly identify the course of the discussion to date and can respond more easily and effectively (Blair; see [0012]). 
Regarding claim 2, Bocking295 and Blair disclose the method of claim 1, 
wherein the action is a contact with an additional user interface element and contact with the additional user interface element is indicative of displaying the composition interface (Bocking295 describes a second gesture, or contact opening a second image object to display a second information object; see [0011], [0024]-[0026]). 
The motivation to combine presented prior applies equally here.
Regarding claim 3, Bocking295 and Blair disclose the method of claim 1, 
wherein notification rules are from a group consisting of: displaying an additional user element adjacent to subsequently received messages in the conversation thread corresponding to the message, receiving push notifications for subsequently received messages in the conversation thread corresponding to the message, and any combination thereof (Bocking295 describes displaying an email message 2602 or other elements, such as a menu, a navigation element, a tab, or an overflow list in a composition window or screen; see [0064], [0084]; Bocking295 describes an icon, or a selection item 2704; see Fig. 27, [0069]; Bocking295 describes displaying a notification 2406 of a number of prior received messages on a selectable icon 2404; see [0063]; Bocking295 describes discontinuing, turning off, deactivating, or disabling a notification, or changing a notification rule; see [0072]). 
The motivation to combine presented prior applies equally here.  
Regarding claim 6, Bocking295 and Blair disclose the method of claim 1, 
wherein the selectable user interface element is displayed on a subject line of the composition interface (Bocking295 describes at least part of an email's sender or subject line operating as a visual notification; see [0076]).
The motivation to combine presented prior applies equally here.
Regarding claim 7, Bocking295 and Blair disclose the method of claim 1, 
wherein the selectable user interface element is displayed on a subject line of the composition interface in response to indication of a cursor in the composition interface in the subject line (Bocking295 describes touch-sensitive and hover-sensitive input devices or elements such as a touch-sensitive display, a trackpad, and optical joystick, a trackball, and so forth; see [0020], all of which were known to one of ordinary skill in the art before the effective filing date as cursor control elements; see for example, Blair at [0109] reciting “added features allow the user to place his cursor over an unfamiliar icon”). 
The motivation to combine presented prior applies equally here.
Regarding claim 8, Bocking295 and Blair disclose the method of claim 1, 
wherein changing the appearance of the selectable user interface element within the composition interface further comprises changing a graphical indication of the selectable user interface element, the graphical indication selected from a group consisting of: color, shape, size, location, and any combination thereof (Bocking295 describes a display element of any suitable size, shape, color, and so forth; see [0071]; Bocking295 describes a selectable icon changing its appearance, or its position on or off the display; see [0096]).
The motivation to combine presented prior applies equally here.
Regarding claim 9, Bocking295 and Blair disclose the method of claim 1, 
wherein the conversation notification can be visually the same as the displayed selectable user interface element (Bocking295 describes at least part of an email's sender or subject line operating as a visual notification; see [0076]).
The motivation to combine presented prior applies equally here. 
Regarding claim 10, Bocking295 and Blair disclose the method of claim 1, 
wherein the conversation notification is a push notification indicative of a subsequently received message (Bocking295 describes displaying a notification 2406 of a number of prior received messages on a selectable icon 2404; see [0063]).
The motivation to combine presented prior applies equally here. 
Regarding claim 11, Bocking295 and Blair disclose the method of claim 1, 
wherein the conversation notification is a push notification indicative of a subsequently received message on the electronic device outside the messaging application (Bocking295 describes displaying a notification 2406 of a number of prior received messages on a selectable icon 2404 outside a message area 2302; see Fig. 23, [0063]).
The motivation to combine presented prior applies equally here. 
Regarding claim 16, Bocking295 discloses a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display and a touch-sensitive surface (Bocking295 describes a non-transitory computer-readable storage medium storing computer readable code executable by at least one processor of a portable electronic device to perform a method; see [0078]; Bocking295 describes a handheld device, or electronic device containing a touch-sensitive display 118, also known as a touchscreen display, and shows a display surface; see Fig. 3, [0004], [0020]), 
the one or more programs including instructions for: within a messaging application: in response to receiving an action to compose a message, displaying a composition interface in the messaging application (Bocking295 describes a processor executed operating system 146, and processor executed software programs and applications 148 typically stored in a persistent, updatable store such as the memory 110; [0017], [0078]; Bocking295 describes a communication subsystem 104 receiving and sending a text message and an e-mail message; [0014], [0018]; Bocking295 describes displaying a notification indicating an incoming text message or an e-mail message; see [0024], [0027]; Bocking295 describes an application for opening or sending a message; see [0032]; Bocking295 describes a draft message in a composition window or screen; see [0064]); 
displaying, within the composition interface, a selectable user interface element that, when selected, changes notification rules for replies to the message (Bocking295 describes displaying an email message 2602 or other elements, such as a menu, a navigation element, a tab, or an overflow list in a composition window or screen; see [0064], [0084]; Bocking295 describes an icon, or a selection item 2704; see Fig. 27, [0069]; Bocking295 describes displaying a notification 2406 on a selectable icon 2404; see [0063]; Bocking295 describes discontinuing, turning off, deactivating, or disabling a notification, or changing a notification rule; see [0072]); 
detecting a set of inputs including a contact on the touch-sensitive surface at a location on the display corresponding to the selectable user interface element within the composition interface, the contact indicative of selection of the selectable user interface element (Bocking295 describes a gesture input, or detecting a touch as an input associated with a selection item; see [0020], [0037]; Bocking295 describes a touch at a location 2502 associated with an element of an email inbox; see Figs. 25-34, [0064]; Bocking295 describes an icon, or a selection item 2704; see Fig. 27, [0069]-[0071]; Bocking295 describes a detected touch highlighting a touched selection item; see [0022]); 
and in response to detecting be set of inputs including the contact on the touch-sensitive surface at the location on the display corresponding to the selectable user interface element within the composition interface, changing an appearance of the selectable user interface element within the composition interface to indicate the activation of a notification rule that a subsequently received message in a conversation thread corresponding to the message will trigger a conversation notification (Bocking295 describes displaying message notifications 502; see Fig. 5, [0027]; Bocking295 describes an icon, or a selection item 2704; see Fig. 27, [0069]-[0071]; Bocking295 describes displaying a notification 2406 on a selectable icon 2404; see [0063]; Bocking295 describes a display element of any suitable size, shape, color, and so forth; see [0071]; Bocking295 describes a selectable icon changing its appearance, or its position on or off the display; see [0096]; Bocking295 describes a detected touch highlighting a touched selection item; see [0022]). 
In the interest of compact prosecution this examination includes a narrower-than-claimed interpretation of more than one processor executing the method steps, leading to the conclusion that Bocking295 differs from the instant invention only in that Bocking295 does not appear to exclusively recite: more than one processor, as might be implied by the clause “more processors”.
However, in an analogous field of endeavor, Blair discloses an electronic device (Blair, disclosing an electronic device, or a means for presenting messages, such as an end-user computer system, a client computer, a network server or other server system, a mobile computing device, a tablet computing device, a mobile phone, a smartphone, a laptop, a consumer electronic device, a music player, a router, a switch, or any other suitable electronic device or combination thereof; see [0016], [0394]) containing
two or more processors (Blair, Fig. 25, discloses one or more processors 2503; see [0397]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Bocking295’s non-transitory computer readable medium containing processor-executable instructions for performing a method for an electronic device containing a display, a touch-sensitive surface, a memory storing program instructions, and a processor executing memory-stored instructions to detect a touch input, select and highlight a touched screen object, and change the touched screen object’s appearance, with Blair’s electronic device containing two or more processors, especially when considering the motivation to modify Bocking295 with Blair arising from the stated desire to provide a system and method for presenting messages, whether sent or received, in such a way that the reader can more quickly identify the course of the discussion to date and can respond more easily and effectively (Blair; see [0012]). 
Regarding claim 17, Bocking295 discloses a electronic device (Bocking295 describes a handheld device, or electronic device; see [0004]), comprising: 
a display (Bocking295 describes a display 112; see Fig. 3, [0018]); 
a touch-sensitive surface (Bocking295 describes a handheld device, or electronic device containing a touch-sensitive display 118, also known as a touchscreen display, and shows a display surface; see Fig. 3, [0004], [0020]); 
one or more processors (Bocking295 describes a processor 102; see Fig. 1, [0014]); 
and memory storing one or more programs configured to be executed by the one or more processors (Bocking295 describes a non-transitory computer-readable storage medium storing computer readable code executable by at least one processor 102 of a portable electronic device 100 to perform a method; see Figs. 1, 24, [0078]), 
the one or more programs including instructions for: within a messaging application: in response to receiving an action to compose a message, displaying a composition interface in the messaging application (Bocking295 describes a processor executed operating system 146, and processor executed software programs and applications 148 typically stored in a persistent, updatable store such as the memory 110; [0017], [0078]; Bocking295 describes a communication subsystem 104 receiving and sending a text message and an e-mail message; [0014], [0018]; Bocking295 describes displaying a notification indicating an incoming text message or an e-mail message; see [0024], [0027]; Bocking295 describes an application for opening or sending a message; see [0032]; Bocking295 describes a draft message in a composition window or screen; see [0064]); 
displaying, within the composition interface, a selectable user interface element that, when selected, changes notification rules for replies to the message (Bocking295 describes displaying an email message 2602 or other elements, such as a menu, a navigation element, a tab, or an overflow list in a composition window or screen; see [0064], [0084]; Bocking295 describes an icon, or a selection item 2704; see Fig. 27, [0069]; Bocking295 describes displaying a notification 2406 on a selectable icon 2404; see [0063]; Bocking295 describes discontinuing, turning off, deactivating, or disabling a notification, or changing a notification rule; see [0072]); 
detecting a set of inputs including a contact on the touch-sensitive surface at a location on the display corresponding to the selectable user interface element within the composition interface, the contact indicative of selection of the selectable user interface element (Bocking295 describes a gesture input, or detecting a touch as an input associated with a selection item; see [0020], [0037]; Bocking295 describes a touch at a location 2502 associated with an element of an email inbox; see Figs. 25-34, [0064]; Bocking295 describes an icon, or a selection item 2704; see Fig. 27, [0069]-[0071]; Bocking295 describes a detected touch highlighting a touched selection item; see [0022]); 
and in response to detecting the set of inputs including the contact on the touch-sensitive surface at the location on the display corresponding to the selectable user interface element within the composition interface, changing an appearance of the selectable user interface element within the composition interface to indicate the activation of a notification rule that a subsequently received message in a conversation thread corresponding to the message will trigger a conversation notification (Bocking295 describes displaying message notifications 502; see Fig. 5, [0027]; Bocking295 describes an icon, or a selection item 2704; see Fig. 27, [0069]-[0071]; Bocking295 describes displaying a notification 2406 on a selectable icon 2404; see [0063]; Bocking295 describes a display element of any suitable size, shape, color, and so forth; see [0071]; Bocking295 describes a selectable icon changing its appearance, or its position on or off the display; see [0096]; Bocking295 describes a detected touch highlighting a touched selection item; see [0022]). 
In the interest of compact prosecution this examination includes a narrower-than-claimed interpretation of more than one processor executing the method steps, leading to the conclusion that Bocking295 differs from the instant invention only in that Bocking295 does not appear to exclusively recite: more than one processor, as might be implied by the clause “more processors”.
However, in an analogous field of endeavor, Blair discloses an electronic device (Blair, disclosing an electronic device, or a means for presenting messages, such as an end-user computer system, a client computer, a network server or other server system, a mobile computing device, a tablet computing device, a mobile phone, a smartphone, a laptop, a consumer electronic device, a music player, a router, a switch, or any other suitable electronic device or combination thereof; see [0016], [0394]) containing 
two or more processors (Blair, Fig. 25, discloses one or more processors 2503; see [0397]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Bocking295’s electronic device containing a display, a touch-sensitive surface, a memory storing program instructions, and a processor executing memory-stored instructions to detect a touch input, select and highlight a touched screen object, and change the touched screen object’s appearance, with Blair’s electronic device containing two or more processors, especially when considering the motivation to modify Bocking295 with Blair arising from the stated desire to provide a system and method for presenting messages, whether sent or received, in such a way that the reader can more quickly identify the course of the discussion to date and can respond more easily and effectively (Blair; see [0012]).

Claims 4-5 are rejected under 35 USC § 103 as being unpatentable over Bocking295 (Bocking, Andrew Douglas, et al., US 20130145295 A1) in view of Blair (Blair; Christopher Douglas, US 20140096033 A1) and further in view of Heo (Heo, Hwanjo, et al., US 20140149525 A1). 
Regarding claim 4, Bocking295 and Blair disclose the method of claim 1. 
Bocking295 and Blair differ from the instant invention in that Bocking295 and Blair do not disclose: wherein the additional user interface element displayed adjacent to subsequently received messages is selected from a group consisting of: a bell, an outline of a bell, and a shaded bell. 
However, in an analogous field of endeavor, Heo discloses a method and an apparatus for transmitting and receiving an instant message (Heo; see [0003]), in which
a user interface element is a bell (Heo describes informing the user that a message is received by a visually recognizable bell; see [0052]).
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Bocking295’s and Blair’s electronic device containing a display, a touch-sensitive surface, a memory storing program instructions, and one or more processors executing memory-stored instructions to detect a touch input, select and highlight a touched screen object, and change the touched screen object’s appearance, with Heo’s method for an electronic device in which a user interface element is a bell, especially when considering the motivation to modify Bocking295 and Blair with Heo arising from the stated requirement for a method for controlling a notification method set up by a message sender in an instant message service in accordance with an implied user state or the urgency of the message (Heo; see [0009]). 
Regarding claim 5, Bocking295 and Blair disclose the method of claim 1. 
Bocking295 and Blair differ from the instant invention in that Bocking295 and Blair do not disclose: wherein the selectable user interface element is selected from a group consisting of: a bell, an outline of a bell, and a shaded bell. 
However, in an analogous field of endeavor, Heo discloses a method and an apparatus for transmitting and receiving an instant message (Heo; see [0003]), in which
a user interface element is a bell (Heo describes informing the user that a message is received by a visually recognizable bell; see [0052]).
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Bocking295’s and Blair’s electronic device containing a display, a touch-sensitive surface, a memory storing program instructions, and one or more processors executing memory-stored instructions to detect a touch input, select and highlight a touched screen object, and change the touched screen object’s appearance, with Heo’s method for an electronic device in which a user interface element is a bell, especially when considering the motivation to modify Bocking295 and Blair with Heo arising from the stated requirement for a method for controlling a notification method set up by a message sender in an instant message service in accordance with an implied user state or the urgency of the message (Heo; see [0009]).

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are, in accordance with a determination that a parameter of the movement meets a first criterion, displaying a user interface element representing an action to change notification rules for replies to the message, and selecting the user interface element representing the action to change notification rules; wherein selection of the user interface element representing the action to change notification rules results in changed notification rules selected from a group consisting of: not displaying an additional user element adjacent to subsequently received messages in the conversation thread corresponding to the message, not receiving push notifications for subsequently received messages in the conversation thread corresponding to the message, and any combination thereof; and wherein the additional actions to change notification rules displayed on the sheet are selected from a group consisting of: turn off notifications for subsequently received messages, flag subsequently received messages, go to settings, and any combination thereof, when these structural and functional features are considered with all other structural and functional features in each of the base independent claim and all intervening claims. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Stovicek; Thomas Jan et al., US 20110231499 A1, describes an electronic device containing a display, a touch-sensitive surface, a non-transitory memory storing program instructions, and a processor executing memory-stored instructions to select and compose a message (see Figs. 1, 5, 6A, 8A-B), but does appear to disclose the distinguishing structural and functional features stated above;  
Klassen; Gerhard Dietrich et al., US 20060128404 A1, describes an electronic device containing a display, a touch-sensitive surface, a non-transitory memory storing program instructions, and a processor executing memory-stored instructions to select and compose a message (see Figs. 5, 7, 8), but does appear to disclose the distinguishing structural and functional features stated above;
Yang; Chang-Mo et al., US 20150062027 A1describes a touchscreen device in which a composition interface is movable (see Fig. 3A), but does appear to disclose the distinguishing structural and functional features stated above; 
Bakker; Jan Hendrik Lucas, US 20130038541 A1, describes an electronic device containing a software-driven processor running an email application to display multiple menus of selectable items, including email messages and operations on email messages, all on a touch screen and all triggered by the same gesture involving continuous touch and swipe until release near the selection item, the gesture determined by thresholding one or more typical touch-characteristics as a criterion (see Figs. 1, 4, 5), but does appear to disclose the distinguishing structural and functional features stated above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693